Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 1 of 20 PagelD #: 5

EXHIBIT A
 

—____—Case h2t-cyv-00061-GNS Document 1-1, Filed 04/15/21 Page 2 of 20 PagelD #: 6 ©

AE

Masy J. Orange, Logan Circuit Clerk
P.O. Box 420, 329 West 4th St.
Russellville, KY 42276-0420

CT CORPORATION SYSTEM
306 W MAIN STREET
FRANKFORT, KY 40601

2 KCOJ eFiling Cover Sheet

 

Case Number: 20-Cl-00299
Envelope Number: 2989217
Package Retrieval Number: 298921720610275@00000072057

Service’ by: Certified Mail
Service Fee: $0.00.
Postage Fee: $ 12.50

The attached documents were generated via the Kentucky Court of Justice eFiling system. For more

information on eFiling, go to http://courts.ky.gov/efiling.

Page 1 of 1

Generated: 12/7/2020 11:27:05 AM

Package:000001 of 000008

Presiding Judge: HON. JOE W. HENDRICKS JR. (607395)

Package : 000001 of c00008

 

 
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 3 of 20 PagelD #: 7

 

AOC-E-105 Sum Code: Cl
Rev. 9-14 Case #: 20-CI-00299
Court: CIRCUIT

County: LOGAN

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

 

Piantiff, STOKES, GRETCHEN M VS. LOGAN MEMORIAL HOSPITAL, LLC, Defendant

TO: CT CORPORATION SYSTEM
306 W MAIN STREET
FRANKFORT, KY 40601

Memo: Related party is LOGAN MEMORIAL HOSPITAL, LLC

The Commonwealth of Kentucky to Defendant:
LOGAN MEMORIAL HOSPITAL, LLC

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown.on .
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of.the party or parties demanding relief against you or his/her (their) aiemey(s) are shown on the

document delivered to you with this Summons.
a SG

Logan Circuit Clerk
Date: 12/4/2020

1

 

 

Proof of Service
This Summons was:
UC Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

[J Not Served because:

 

 

Date: 20 Served By

 

Title’

Package:000002 of ocotos

Presiding Judge: HON. JOE W. HENDRICKS JR. (607395)

 

 

Summons ID: 298921720610275@00000072057 a
" CIRCUIT: 20-Cl-00299 Certified Mail

Ee | or | eF | led

Package : 000002 of 000008
 

Case 1:21-cv-00061-GNS Docyment 1-1 Filed 04/15/21 Page 4 of 20 PagelD #: 8

COMMONWEALTH OF KENTUCKY

. LOGAN CIRCUIT COURT
DIVISION
_CASE NO. 20-Cl- N0QAA_
(FILED ELECTRONICALLY)
GRETCHEN M. STOKES Ce _ > PLAINTIFF
v. COMPLAINT

LOGAN MEMORIAL HOSPITAL, LLC D/B/A.

LOGAN MEMORIAL HOSPITAL "DEFENDANT.
330 Seven Springs Way
Brentwood, TN 37027
SERVE: Registered Agent
‘CT Corporation System
306 W Main Street
Frankfort,.KY 40601
tena 7 FHSS oh ah Baa .

Comes the Plaintiff, Gretchen M. Stokes, by and through counsel, and for her
cause of action against the Defendant states as follows: |
| INTRODUCTION
1. This is an action for money damages brought pursuant to the Kentucky
Civil Rights Act, KRS Chapter 344, against Logan Memorial Hospital, LLC d/ b/a
Logan Memorial Hospital, alleging wrongful termination and disability discrimination,

among other claims.

JURISDICTION AND VENUE
2. This Court has jurisdiction over the parties and subject matter pursuant to
KRS § 234.010.

 

Package:000003 of oooces

Mary J. Orange, Logan Circuit Clerk

"20-CT-00299 12/04/2020
Presiding Judge: HON. JOE W. HENDRICKS JR. (607395)

* Package : 000003 of 000008

Filed

 
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 5 of 20 PagelD #: 9

3. Venue for this action lies in the Logan Circuit Court as all of the acts

complained of herein, occurred in Logan County, Kentucky. | .
THE PARTIES

4. Plaintiff, Gretchen M. Stokes, (hereinafter “Stokes” or “Plaintiff”) is an
adult citizen and was at all relevant times employed in Logan County, Kentucky. At all
" times mentioned in this Complaint, Plaintiff has had a disability as defined by KRS §
344.010 and referenced in KRS § 344.030(2).

5. Defendant, Logan Memorial Hospital, .LLC d/b/a: Logan Memorial

Hospital, (hereinafter “Logan Memorial” or “Defendant”), is a foreign limited liability

company whose principal place of business is 330 Seven Springs Way, Brentwood, TN
37027, and whose registered agent in Kentucky is “CT Corporation System” located at

306 W Main Street, Frankfort, KY 40601. At all times mentioned in this Complaint,

Logan Memorial was an “employer” as defined by KRS §§ 344.010 and 344.030.
| (6, As an employer, Logan Memorial was at all operative times responsible
for implementing and following such employment policies, procedures, and guidelines
of the Defendant, Logan Memorial, consistent with the Kentucky Civil Rights Act, KRS
Chapter 344, et seq.
FACTUAL ALLEGATIONS,
7. Stokes was a Physical Therapist Assistant (PTA) at Logan Memorial
Physical Therapy Clinic for over fourteen years, until Logan Memorial assumed control
of the Physical Therapy Clinic in January of 2020. At this time, Stokes gained a new

supervisor, Kelly Whitaker.

Mary J. Orange, Logan Circuit Clerk

Presiding Judge: HON. JOE W. RENORICKS JR. (607395)

12/04/2020

20-CI-06299
~Package : 000604 of 000008

Filed

Package:000004 of c00008
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 6 of 20 PagelD #: 10

8. In her youth, Stokes suffered a traumatic brain injury, which created long-

lasting disabilities of short-term memory loss and walking/ balance issues. :

| 9. Upon taking control of the Physical Therapy Clinic, Logan Memorial had
knowledge of Stokes’ disability but provided her with little to no accommodation.

10. Ms. Whitaker, or behalf of Logan Memorial, made smniecomary write-ups

"of Stokes, some of which specifically related to her short-term memory loss. Thereafter,

Stokes was laid off on or about April 8, 2020 for ; period of 30-60 days, despite her

having a longer employment period than other PTAs that remained on staff.

11. After Stokes eventually returned to work, on or about June 1, 2020, Stokes

learned the new COVID-19 protocols, including the placement of personal protective _

equipment in a particular order, then thé removal in a reverse order.

12. Stokes worked hard to commit the personal protective equipment process

to her long-term memory and during that process she was written up several more_

times.
13. Next, Logan Memorial provided a Performance Improvement Plan (PIP)
on June 10, 2020 to Stokes, with a projected completion date of July 4, 2020.

14. | Without allowing Stokes to complete the PIP, as a result of her disability,
Logan Memorial wrongfully terminated Stokes from her employment. with Logan
* Memorial on or about June 17, 2020.

. COUNT I: DISABILITY DISCRIMINATION

15. + The Plaintiff re-alleges and incorporates each and every allegation set

forth in the preceding paragraphs 1 through 14 as if fully set forth herein.

3

Mary J. Orange, Logan Circuit Clerk

' Presiding Judge: HON. JOE W. HENDRICKS JR. (607395)

12/04/2020

20-C1-06299
—"~ *'-"* package’? 000005 of c00008

Filed

Package:C00005 of 000008
 

_ Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 7 of 20 PagelD #: 11

16.. As set forth above and pursuant to KRS Chapter 344, Stokes is an

individual with a disability; she was ‘otherwise qualified to perform the job—

requirements with Logan Memorial, with or without reasonable accommodation; and

she suffered an adverse employment decision solely by reason of her handicap when

Logan Memorial terminated her employment.

17. Asa direct and proximate result of the conduct,of Logan Memorial, Stokes
has suffered the injuties and damages, both compensatory and special, exceedirig the
minimum jurisdictional limits imposed by this Court, for which Logan Memorial is

liable.

18. The actions of Logan ‘Memorial were accomplished with malicious and .

oppressive intent and in derogation of the rights and privileges of Plaintiff Stokes as a

citizen and resident of the Commonwealth of Kentucky as alleged in the subsequent
Counts of this Complaint.

COUNT II: VIOLATION OF THE KENTUCKY CIVIL RIGHTS ACT

 

19, The Plaintiff re-alleges and incorporates each and every allegation set
forth in the preceding paragraphs 1 through 18, as if fully set forth herein.

20. ‘The forgoing Defendant's acts and omissions constitute a violation of the
Kentucky Civil Rights Act, KRS 344 et seq., because the Plaintiff possessed a right to be
free discrimination and discharge on the basis of disability.

21. =‘ The Plaintiff is entitled to recover attorneys’ fees.and damages as provided

by the Kentucky Civil Rights Act, KRS § 344.675.

12/04/2020 .

20-CI-00299
Package : 000006 of 000008

Filed

Mary J. Orange, Logan Circuit Clerk

Package:000006 of 000008

Presiding Judge: HON. JOE W. HENDRICKS JR. (607395)

 

 
 

———_——Case121-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 8 of 20 PagelD #: 12

COUNT HL DEPRIVATION OF PROPERTY INTEREST

22. The Plaintiff re-alleges and incorporates by reference each and every —

allegation set forth in the preceding paragraphs 1 through 21, as if fully set forth herein.

: 23. The actions of the Defendant constitute an unconstitutional deprivation of
Ms. Stokes’ property interest in continued employment, in violation of the due process
clause of the Constitution of the State of Kentucky.

24. Stokes has suffered severe emotional distress, consisting of anxiety,
apprehension and physical suffering as the direct and proximate result of the
Defendant's wrongful conduct as set forth in the preceding paragraphs of this
Complaint, and is entitled to recover from the Defendant, compensatory and punitive
damages. |

COUNT IV: PUNITIVE DAMAGES

25. The Plaintiff re-alleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs 1 through 24, as if fully set forth herein.

26. The actions of the Defendant constitute-oppressive and malicious acts such :

as violate the Punitive Damages provisions of KRS § 411.184, thus allowing this Plaintiff
the right to seek and obtain punitive damages in addition to compensatory damages

under the facts of this case.

PRE-JUDGMENT AND POST-JUDGMENT INTEREST —

27. The Plaintiff re-alleges and incorporates by. reference each and every”

allegation set forth in the preceding paragraphs 1 through 26, as if fully set forth herein.

28. The Plaintiff is entitled to pre-judgment interest and post-judgment

2020 —
- ‘Presiding Judge: HON. JOE W. HENDRICKS JR. (607395)

1

20-CT-00299
“Package™: 600007 of 000008 -

Filed -

Mary J. Orange, Logan Circuit Clerk

Package:000007 of 000008 -

 

 
 

 

Casel21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 9 of 20 PagelD #: 13

interest as provided by statutory and applicable case law.

PRAYER FOR RELIEF .

| WHEREFORE, Plaintiff, Gretchen M, Stokes, respectfully requests the following:
A. Trial By Jury; |

B. Judgment against the Defendant for the following:

L actual damages, compensatory damages, special damages,
and punitive damages;
2. anaward of Plaintiff’s reasonable attorney fees;

3. an award of pre-judgment and post-judgment interest and

costs; and ©

‘

~C. ‘Any and all other relief to which the Plaintiff might appear entitled.

This tne iay of December, 2020.

BRODERICK & DAVENPORT, PLLC
Attorneys at Law.

921 College Street- Phoenix Place
Post Office Box 3100

Bowling Green, KY 42102-3100
Telephone: 270-782-6700
if am-ree-sLi0

—

 

HON. DAVID F. BRODERICK
HON. B i DON T. MURLEY

Mary J. Orange, Logan Circuit Clerk

20-CI-00299 12/04/2020

Filed
—-———Package : 000008 of 000008---—-- ----- --—Presiding Judge: HON. JOE W-HENDRICKS JR. (607395)

Package:000008 of 000008

 

 
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 10 of 20 PagelD #: 14

COMMONWEALTH OF KENTUCKY
LOGAN COUNTY CIRCUIT COURT

 

GRETCHEN M. STOKES, )
)
Plaintiff, )
) Case No. 20-CI-00299
Vv. )
) Judge Joe W. Hendricks, Jr.
LOGAN MEMORIAL HOSPITAL, LLC.)
D/B/A LOGAN MEMORIAL HOSPITAL, )
)
Defendant. )
ANSWER

 

Defendant Logan Memorial Hospital, LLC d/b/a Logan Memorial Hospital (“Logan
Memorial”) answers the Complaint as follows:
FIRST DEFENSE
The Complaint should be dismissed, in whole or in part, because it fails to state a claim
upon which relief can be granted.
SECOND DEFENSE
The Complaint should be dismissed to the extent Plaintiff alleges or complains about any
purported unlawful act, omission, or employment practice that is barred by the applicable statute
of limitations.
THIRD DEFENSE
The Complaint must be dismissed because any employment action taken by Logan
Memorial with respect to Plaintiff was justifiable, was for legitimate non-discriminatory and non-

retaliatory business reasons, and was not willful, wanton, malicious, or done in a reckless manner.

4830-9778-1723.3

5BDC3561-780C-4012-BBD3-514F5246BF3D : 000001 of 000007
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 11 of 20 PagelD #: 15

FOURTH DEFENSE

Without admitting that Plaintiff is disabled within the meaning of KRS Chapter 344, any
claim of disability discrimination is barred because Plaintiff was not a qualified individual with a
disability within the meaning of the statute.

FIFTH DEFENSE

The Complaint must be dismissed to the extent Plaintiff's claims or remedies are barred or

limited by the doctrine of after-acquired evidence.
SIXTH DEFENSE

Plaintiff's claims against Logan Memorial are barred to the extent applicable by the

equitable doctrines of waiver, estoppel, laches, and unclean hands.
SEVENTH DEFENSE

Without admitting any wrongdoing with respect to Plaintiff, any allegation of
discriminatory conduct must be dismissed because at all times Logan Memorial had in place a
clear and effective method for reporting workplace discrimination of any kind, it exercised
reasonable care to prevent and promptly correct any discriminatory behavior and Plaintiff failed
to take advantage of the preventive or corrective opportunities Logan Memorial made available to
her.

EIGHTH DEFENSE

Without admitting any wrongdoing with respect to Plaintiff, any allegation of
discriminatory conduct must be dismissed to the extent the alleged discriminatory acts were neither
committed nor ratified by persons acting on behalf of Logan Memorial or within the scope of their

employment with Logan Memorial, and cannot otherwise be imputed to Logan Memorial.

4830-9778-1723.3

5BDC3561-78DC-4012-BBD3-514F52466F 3D : 000002 of 000007
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 12 of 20 PagelD #: 16

NINTH DEFENSE

Any other defense herein notwithstanding, Plaintiff cannot establish that but for any alleged
bias against her alleged disability, she would not have been subject to the employment actions
about which she complains.

TENTH DEFENSE

Plaintiff is barred from asserting a claim that Logan Memorial deprived her of a property

interest in continued employment because she was an at-will employee.
ELEVENTH DEFENSE

The Complaint’s claims should be dismissed to the extent that Plaintiff has failed to
mitigate her alleged damages, or alternatively, has mitigated her alleged damages and is not
entitled to the relief sought. Additionally, any economic damages Plaintiff may seek to recover
must be offset by the amount of income earned by Plaintiff since Logan Memorial terminated her
employment with it.

TWELFTH DEFENSE

The Complaint’s claims for compensatory and punitive damages must be dismissed
because Plaintiff has failed to plead facts or law sufficient to support the availability of such
damages. Moreover, any claims for punitive damages must be dismissed because any alleged
discriminatory or otherwise unlawful behavior imputed to Logan Memorial, all of which Logan
Memorial denies, was neither intentional, knowing, reckless, nor malicious, and was contrary to
Logan Memorial’s good faith efforts to comply with applicable law.

THIRTEENTH DEFENSE
Logan Memorial at all relevant times provided workers compensation coverage as required

by Kentucky law, and thus Plaintiff's claims for alleged mental and emotional injuries are barred

4830-9778-1723.3

5B8DC3561-78DC-4012-BBD3-514F5246BF3D : 000003 of 600007
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 13 of 20 PagelD #: 17

by the exclusivity provisions of the Kentucky Workers Compensation Act, Ky. Rev. Stat. §
342.690(1).
FOURTEENTH DEFENSE

Logan Memorial responds to the individually numbered paragraphs of the Complaint as
follows:

1. Logan Memorial admits that Plaintiff purports to state claims under the Kentucky
Civil Rights Act and denies that Plaintiff is entitled to relief under any legal theory.

2. Logan Memorial admits that jurisdiction is appropriate in this Court and denies that
Plaintiff is entitled to relief under any legal theory.

3. Logan Memorial admits that venue is proper in this Court and denies that Plaintiff
is entitled to relief under any legal theory.

4. Logan Memorial admits the allegations of the first sentence of Paragraph 4 of the
Complaint and denies the second.

5. Logan Memorial admits the allegations of Paragraph 5.

6. Logan Memorial admits that it is required to comply with the Kentucky Civil Rights
Act as applicable and denies the remaining allegations of Paragraph 6 inconsistent with the
foregoing.

7. Logan Memorial admits the allegations of Paragraph 7.

8. Logan Memorial is without sufficient knowledge or information to form a belief as
to the allegations in Paragraph 8, and therefore denies the same.

9. Logan Memorial denies the allegations of Paragraph 9.

4830-9778-1723.3

5BDC3561-78DC-4012-BBD3-514F5246BF3D : 000004 of 000007
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 14 of 20 PagelD #: 18

10. Logan Memorial admits that Plaintiff received a written counseling on March 20,
2020 and that she was furloughed on or about April 8, 2020. It denies the remaining allegations in
Paragraph 10.

11. | Logan Memorial denies the allegations of Paragraph 11.

12. | Logan Memorial admits that Plaintiff received a written counseling on June 4, 2020
and denies the remaining allegations of Paragraph 12.

13. Logan Memorial admits that it placed Plaintiff on a Performance Improvement Plan
on June 4, 2020 and denies that it promised Plaintiff that she would be employed through July 4,
2020 regardless of her performance.

14. | Logan Memorial admits that it terminated Plaintiff's employment on June 17, 2020
and denies the remaining allegations of Paragraph 14.

15. | Logan Memorial adopts and incorporates its responses to Paragraphs 1 to 14 as if
fully stated herein.

16. Logan Memorial denies the allegations of Paragraph 16.

17. | Logan Memorial denies the allegations of Paragraph 17.

18. | Logan Memorial denies the allegations of Paragraph 18.

19. | Logan Memorial adopts and incorporates its responses to Paragraphs 1 to 18 as if
fully stated herein.

20. Logan Memorial denies the allegations of Paragraph 20.

21. | Logan Memorial denies the allegations of Paragraph 21.

22. Logan Memorial adopts and incorporates its responses to Paragraphs 1 to 21 as if
fully stated herein.

23. | Logan Memorial denies the allegations of Paragraph 23.

4830-9778-1723.3

5BDC3561-78DC-4012-BBD3-514F5246BF3D : 000005 of 000007
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 15 of 20 PagelD #: 19

24. | Logan Memorial denies the allegations of Paragraph 24.
25. | Logan Memorial adopts and incorporates its responses to Paragraphs 1 to 24 as if
fully stated herein.
26. | Logan Memorial denies the allegations of Paragraph 26.
27. | Logan Memorial adopts and incorporates its responses to Paragraphs | to 26 as if
fully stated herein.
28. | Logan Memorial denies the allegations of Paragraph 28.
29. Logan Memorial denies that Plaintiff is entitled to any relief as so stated in the
Prayer for Relief.
30. | Logan Memorial denies all allegations not expressly admitted or denied herein.
WHEREFORE, having answered the allegations in the Complaint and asserted its defenses
thereto, Logan Memorial requests that the Complaint be dismissed with prejudice, that it be
awarded its costs, expenses, and legal fees in the amount and manner permitted by applicable law,
and that the Court award such further relief as is just and proper.
This the 12th day of February, 2021.
s/ Stanley E. Graham
Stanley E. Graham (Ky. Bar No. 95865)
Mark W. Peters
Pro Hac Vice application forthcoming
Kenshandra Mitchell
Pro Hac Vice application forthcoming
Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, TN 37219
(615) 244-6380
(615) 244-6804 (Facsimile)

Attorneys for Defendant

4830-9778-1723.3

58DC3561-78DC-4012-BBD3-514F5246BF3D : 600006 of 000007
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 16 of 20 PagelD #: 20

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Answer to Plaintiff's Complaint has been
served through Certified Mail upon:

BRODERICK & DAVENPORT, PLLC
Attorneys at Law

921 College Street - Phoenix Place
Post Office Box 3100

Bowling Green, KY 42102-3100
Telephone: (270) 782-6700

Facsimile: (270) 782-3110

Attorneys for Plaintiff, Gretchen M. Stokes

on this 12th day of February, 2021.

s/Stanley E. Graham

4830-9778-1723.3

58DC3561-78DC-4012-BBD3-514F5246BF3D : 000007 of 000007
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 17 of 20 PagelD #: 21

COMMONWEALTH OF KENTUCKY
LOGAN COUNTY CIRCUIT COURT

GRETCHEN M. STOKES,
Plaintiff,
v.

LOGAN MEMORIAL HOSPITAL, LLC.
D/B/A LOGAN MEMORIAL HOSPITAL,

Defendant.

Case No. 20-CI-00299

Judge Joe W. Hendricks, Jr.

New? See! “wee “ee Nee! Nee Nee ee Ne Nee’

 

NOTICE OF SERVICE OF DISCOVERY

 

Defendant Logan Memorial Hospital, LLC, d/b/a Logan Memorial Hospital, hereby gives

notice that it served its First Set of Interrogatories and Requests for Production upon Plaintiff

Gretchen M. Stokes on this 12" day of February, 2021.

4851-1525-5004.2

s/ Stanley E. Graham

Stanley E. Graham (Ky. Bar No. 95865)
Mark W. Peters

Pro Hac Vice application forthcoming
Kenshandra Mitchell

Pro Hac Vice application forthcoming
Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, TN 37219

(615) 244-6380

(615) 244-6804 (Facsimile)

Attorneys for Logan Memorial, LLC d/b/a Logan
Memorial Hospital

ESAB6AA6-7A00-4913-8BB1-7E79850BDE99 ; 000001 of 000002
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 18 of 20 PagelD #: 22

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Filing of Discovery has been served
through Certified Mail upon:

BRODERICK & DAVENPORT, PLLC
Attorneys at Law

921 College Street - Phoenix Place

Post Office Box 3100

Bowling Green, KY 42102-3100
Indianapolis, IN 46204

Telephone: (270) 782-6700

Facsimile: (270) 782-3110

Attorneys for Plaintiff; Gretchen M. Stokes

on this 12th day of February, 2021.

s/Stanley E. Graham

 

4851-1525-5004.2

E5AB6AA6-7A00-4913-8BB1-7E79850BDE99 : 000002 of 600002
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 19 of 20 PagelD #: 23

COMMONWEALTH OF KENTUCKY
LOGAN CIRCUIT COURT
HON. JOE W. HENDRICKS, JR. JUDGE
CIVIL ACTION NO. 20-CI-00299

 

(FILED ELECTRONICALLY)
GRETCHEN M. STOKES PLAINTIFF
Vv. NOTICE OF EXCHANGE
LOGAN MEMORIAL HOSPITAL, LLC d/b/a
LOGAN MEMORIAL HOSPITAL DEFENDANT

eee de + % OF OF +e tH H

Comes now the Plaintiff, Gretchen M. Stokes, by and through counsel, and hereby
provides notice of the exchange of her Answers to Defendant's First Set of Interrogatories
and her Responses to Defendant's Requests for Production. The same will not be filed of

record unless Plaintiff is ordered to do so.
This the sey of March, 2021.
BRODERICK & DAVENPORT, PLLC
Attorneys at Law
921 College Street- Phoenix Place
Post Office Box 3100
Bowling Green, KY 42102-3100

Telephone: 270-782-6700
Telefax: 270-782-3110

rf

HON. DAVID F. BRODERICK
HON. DON T. MURLEY
Case 1:21-cv-00061-GNS Document 1-1 Filed 04/15/21 Page 20 of 20 PagelD #: 24

CERTIFICATE OF SERVICE

This is to certify that a true and exact copy of the foregoing was filed electronically
with the clerk by using the Court’s eFiling system, which will send a notice of electronic
filing, with a link to the pleading, to registered users, and that a copy of the same was
sent via email to the following:

Stanley E. Graham

Mark W. Peters

Kenshandra Mitchell

Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, TN 37219
stan.graham@wallerlaw.com
mark.peters@wallerlaw.com
kenshandra.mitchell@wallerlaw.com
Counsel for Defendant

/
This the Li lay of March, 2021.

if

RODERICK
BRANDON‘. MURLEY

 
 
